DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on December 8, 2020.  Claims 1, 8, and 15 have been amended. No claims have been canceled.  Claims 21 and 22 have been added.  Therefore, Claims 1-3, 5-10, 12-17, and 19-22 have been examined and are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The applicant argues in Page 12 of the REMARKS that Glass in view of Zheng and further in view of Vronay does not teach "determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a user created rule, wherein the user created rule is based at least in part on a data source of a file containing the tree data structure, wherein the user created rule defines augmentations to the tree data structure based upon one or more features in the tree data structure, wherein the feature that initiates execution of the user created rule comprises one of: determining, by one or more computer processors, that a child node path maps to a preset value; determining, by one or more computer processors, that a child node path maps to a value that evaluates to a preset value; and determining, by one or more computer processors, that a child node path exists" as recited in independent claim 1.  The examiner would like to note that the rejection is based on a combination of references.  Glass has been relied upon to teach determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a rule, wherein the rule defines augmentations to the tree data structure based upon one or more features in the tree data structure wherein the feature that initiates execution of the rule comprises one of: determining, by one or more computer processors, that a child node path maps to a preset value; determining, by one or more computer processors, that a child node path maps to a value that evaluates to a preset value; and determining, by one or more computer processors, that a child node path exists.  Vronay has been relied upon to teach that the rule is a user created rule.  The newly added limitation of wherein the user created rule is based at least in part on a data source of a file containing the tree data structure is thought by Dieberger.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues in Page 13 of the REMARKS that Vronay does not teach "determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a user created rule, wherein the user created rule is based at least in part on a data source of a file containing the tree data structure, wherein the user created rule defines augmentations to the tree data structure based upon one or more features in the tree data structure" as recited in independent claim 1.   The examiner notes that Vronay was only relied on to teach a user created rule.  Vronay teaches that the display of information in a semi-collapsed view can be based upon a user's preference and/or user selection (Vronay Col 2 lines 7-12).  Vronay Col 4 lines 51-59).
Vronay is not relied upon to teach  "determining.. .whether one of the one or more identified features matches a feature that initiates execution of a rule, wherein the user created rule is based at least in part on a data source of a file containing the tree data structure, wherein the user created rule defines augmentations to the tree data structure based upon one or more features in the tree data structure” as recited in Claim 1.  As stated above, Glass has been relied upon to teach determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a rule, wherein the rule defines augmentations to the tree data structure based upon one or more features in the tree data structure wherein the feature that initiates execution of the rule comprises one of: determining, by one or more computer processors, that a child node path maps to a preset value; determining, by one or more computer processors, that a child node path maps to a value that evaluates to a preset value; and determining, by one or more computer processors, that a child node path exists.  Dieberger has been relied upon to teach wherein the user created rule is based at least in part on a data source of a file containing the tree data structure as rules are represented in a rule table 226 (Dieberger Paragraphs 0045, 0064-0065).   These rules are dependent on a model 205 which contains the representation of the hierarchy 220, such as the structure of the hierarchy, data contained in objects in the hierarchy and the current state of expansion of each node.  The model is equivalent to the data source.  For each child node, its visibility property is looked up and a rule on whether to display or not is determined (Dieberger Paragraphs 0045, 0064-0065).  Therefore, the rule is based on a data source of a file containing the tree data.   
The applicant argues in Page 14 of the REMARKS that Vronay does not teach "determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a user created rule, wherein the user created rule is based at least in part on a data source of a file containing the tree data structure, wherein the user created rule defines augmentations to the tree data structure based upon one or more features in the tree data structure," as recited in independent claim 1.  As stated above, Vronay was only relied on to teach a user created rule.  Vronay teaches that the display of information in a semi-collapsed view can be based upon a user's preference and/or user selection (Vronay Col 2 lines 7-12).  This user preference/selection is equivalent to the claimed user created rule.   A first user can prefer that substantially all display regions are viewed in the squeezed/semi-collapsed state, while, another a second user can prefer that a particular data set is displayed in the squeezed/semi-collapsed state. Further, information displayed in the semi-collapsed view can be based, at least in part, upon inference of a user's preference and/or user selection (Vronay Col 4 lines 51-59). Glass has been relied upon to teach determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a user created rule, wherein the user created rule is based at least in part on a data source of a file containing the tree data structure, wherein the user created rule defines augmentations to the tree data structure based upon one or more features in the tree data structure.  Dieberger has been relied upon to teach wherein the user created rule is based at least in part on a data source of a file containing the tree data structure as rules are represented in a rule table 226 (Dieberger Paragraphs 0045, 0064-0065).   These rules are dependent on a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 1-3, 5-10, 12-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 6,341,280), hereinafter Glass, and further in view of Zheng et al. US 2014/0245196 A1, hereinafter Zheng, Vronay et al. (Patent No.: US 7,472,356 B2), hereinafter Vronay, and Dieberger et al. (US 2006/0129569 A1), hereinafter Dieberger.


As for Claim 1, Glass teaches a method for augmenting data tree structures (Glass Col 4 line 57-Col 6, a tree is modified by adding or deleting nodes), the method comprising: 

identifying, by one or more computer processors, a tree data structure (Glass Col 3 lines 56-64; a filter can be created on a data tree structure; Glass Col 4 lines 3-6, a node from a tree [identified tree structure] is selected);

identifying, by one or more computer processors, one or more features in the identified tree data structure, wherein the one or more features comprise a node of the tree data structure (Glass Col 4 lines 3-6, a node [identified feature / , an object of the tree data structure (Glass Col 3 lines 29-64; Objects other than folders, such as mail messages, files, and applications, can be filtered as well. These various object types can be heterogeneously represented in the tree. That is, a tree to be filtered may contain any number of different object types), an object property of the tree data structure (Glass Col 3 lines 29-64; Tree nodes can contain attributes or properties [object property] and these could be used to filter the tree), and a root of the tree data structure (Glass Col 3 lines 29-64; Col 17 lines 25-34, Filterable tree node (top node or root node of a tree)); 

determining, by one or more computer processors, whether one of the one or more identified features matches a feature that initiates execution of a rule, wherein the rule defines augmentations to the tree data structure based upon one or more features in the tree data structure (Glass Figures 6 and 7, a filter is specified within a tree.  The filter can specify particular features of the tree such as attributes or properties that can be used to filter the tree.  As shown in Figure 7, a filter can identify an attribute of the nodes (subject) and include a user search ("stock").  Nodes with a subject that includes the text “stock” will initiate an execution of a rule.  Nodes that match the filter will be displayed while others will 

	wherein the feature that initiates execution of the rule comprises one of: determining, by one or more computer processors, that a child node path maps to a preset value; determining, by one or more computer processors, that a child node path maps to a value that evaluates to a preset value; and determining, by one or more computer processors, that a child node path exists (Glass Figure 6 and 7, Nodes with a subject that includes the text “stock” [match preset value] will initiate an execution of a rule.  Nodes that match the filter will be displayed while others will be excluded);

in response to determining that one or more identified features match at feature that initiates execution of the rule, augmenting, by one or more computer processors, the identified tree data structure based upon the determined one or more matches of the one or more identified features and the feature that initiates execution of the rule (Glass Col 4 lines 48-65, a filter is used to determine nodes that match a certain criteria.  When these matches are found, wherein augmenting the identified tree data structure includes:   

modifying, by one or more computer processors, a name of the root of the identified tree data structure (Glass Figures 5 and 8 and Col 4 lines 26-34, as a directory of a tree such as Mail Folder is modified.  The modification includes augmenting the name of the directory with Filter data as shown in Figure 6) based at least in part on a value of one or more child nodes, wherein the value corresponds to information contained in the one or more child nodes (Glass Figures 5 and 8, where the filter contains the value of a child node.  In the case of Figure 6, Mail Folder Filter contains the text “ma”, which is part of the value of the child nodes (“mable”, “maddux”, and so on)), and 

displaying, by one or more computer processors, the augmented identified tree data structure while the tree data structure is in a collapsed state (Glass Figure 8, which shows that the tree has been filtered and therefore augmented.  The tree also shows that the folders "maddy", "mapple", and "macquay" are in their collapsed state.  Glass Figure 5 of the Instant Specification shows a tree in .

Glass does not explicitly teach wherein the one or more features comprise an array of the tree data structure.
	However, Zheng does teach wherein the one or more features comprise an array of the tree data structure (Zheng Paragraph 0003, a user interface is generated based on the data tree.  Zheng Paragraph 0046-0047, among other things, the data tree may include an array).
	It would have been obvious at the time of the filing of the invention to a person of ordinary skill in the art to combine the teachings of Glass with those of Zheng because as disclosed in Glass Col 3 lines 29-64 and Zheng Paragraphs 0003 and 0038, a tree may typically contain any number of different data types and objects, one data type being an array.

The combination of Glass and Zheng does not explicitly teach a user created rule and displaying, by one or more computer processors, the information contained in the one or more child nodes of the augmented identified tree data structure while the tree data structure is in a collapsed state, wherein the information contained in the one or more child nodes prior to augmenting is only displayed after the one or more child nodes are expanded.
	However, Vronay does teach a user created rule (Vronay Col 2 lines 7-12, Information displayed in the semi-collapsed view can be based, at least in part, for example, upon a user's preference [user rule]. For example, a first user can prefer that substantially all display regions are viewed in the squeezed/semi-collapsed state, while, another a second user can prefer that a particular data set is displayed in the Squeezed/semi-collapsed state), and displaying, by one or more computer processors, the information contained in the one or more child nodes of the augmented identified tree data structure while the tree data structure is in a collapsed state, wherein the information contained in the one or more child nodes prior to augmenting is only displayed after the one or more child nodes are expanded (Vronay Col 1 lines 37-43, Col 5 lines 30-38, Referring to FIG. 4, an exemplary user interface 400 in accordance with an aspect of the present invention is illustrated. The user interface 400 includes a first data set 410 displayed in a collapsed State and a second data set 420 displayed in a squeezed/semi-expanded State. In the Squeezed/semi-expanded State, Some of the data items 430 that comprise the second data set 420 are displayed while other data items that comprise the second data set 420 are not displayed.  Figure .
	  It would have been obvious at the time of the filing of the invention to a person of ordinary skill in the art to combine the teachings of Glass and Zheng with the squeezed/semi-expanded state as in Vronay because an advantage of the squeezed/semi-collapsed State is that the group takes up less room on the screen than an open state, but gives the user more information about the group than the closed state. This allows more groups to be visible simultaneously while still providing detailed information about the contents of the group. A user can quickly evaluate the groups in a large set of items, which in turn provides more efficient evaluation and manipulation of large groups of items (Vronay Col 4 lines 43-50).

Glass and Zheng does not explicitly teach wherein the user created rule is based at least in part on a data source of a file containing the tree data structure.
	However, Dieberger does teach wherein the user created rule is based at least in part on a data source of a file containing the tree data structure (Dieberger Paragraphs 0045, 0064-0065, as rules are represented in a rule table 226.   These rules are dependent on a model 205 which contains the representation of the hierarchy 220, such as the structure of the hierarchy, data contained in objects in the hierarchy and the current state of expansion of each node.  The model is equivalent to the data source.  For each child node, its visibility property is looked up and a rule on whether to display or not is determined).
	  It would have been obvious at the time of the filing of the invention to a person of ordinary skill in the art to combine the teachings of Glass and Zheng with the model dependent rules of Dieberger in order to allow display of items in manner that hides items that are not germane to the current visual needs of the user. System 10 makes the outcome of an expand action or a collapse action dependent not only on the content of the hierarchical structure but also on the current work context of the user (Dieberger Paragraph 0060 and 0066).

As for Claim 2, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above, wherein augmenting the identified data tree structure further comprises: identifying, by one or more computer processors, a first feature of the one or more identified features determined to match the feature that initiates execution of the rule; and augmenting, by one or more computer processors, the identified first feature of the one or more identified features, wherein augmenting comprises: naming a node of the tree data structure, coloring a node of the tree data structure, expanding a node of the tree data structure, and excluding a node from a tree data structure (Glass Col 4 line 57- Col 5 line 6, a node is hidden or shown, or added or removed from a tree when it matches a filter criteria; Glass Col 4 lines 48-65, a filter is used to determine nodes that match a certain criteria.  When these matches are found, a function or method draws the children that match based on the filtering.  Nodes could be excluded by hiding them or removing them) wherein naming the node of the tree data structure includes: appending, by one or more computer processors, one or more values of at least one child node of the node to a name of the node in the tree data structure, wherein the appended one or more values are associated with the one or more identified mable”, “maddux”, and so on)). 

As for Claim 3, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above wherein augmenting the identified data tree structure further comprises one of: augmenting, by one or more computer processors, the tree data structure to add static text before a name in the tree data structure; augmenting, by one or more computer processors, the tree data structure to add static text after a name in the tree data structure; and augmenting, by one or more computer processors, the tree data structure to add static text both before and after a name in the tree data structure (Dieberger Paragraph 0059 and 0060, FIG. 13 illustrates a further embodiment for displaying a partially collapsed hierarchical structure 1300 using these reduced font sizes for the display of concatenated tasks lists. The partially collapsed hierarchical structure 1200 is similar to the partially collapsed .
	It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of the combination of Glass, Zheng, and Vronay with those of Dieberger in order to save screen space taken by the tree (Dieberger Paragraph 0060).

As for Claim 5, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above wherein augmenting the identified data tree structure further comprises: augmenting, by one or more computer processors, the tree data structure to expand a parent node of the node in the tree data structure based on a feature of the node (Dieberger Paragraph 0059 and 0060, FIG. 13 illustrates a further embodiment for displaying a partially collapsed hierarchical structure 1300 using these reduced font sizes for the display of concatenated tasks lists. The partially collapsed hierarchical structure 1200 is similar to the partially collapsed hierarchical structure 1000 .
	It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of the combination of Glass, Zheng, and Vronay with those of Dieberger in order to hides items that are not germane to the current visual needs of the user (Dieberger Paragraph 0066).
 
As for Claim 6, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above, wherein determining whether one of the one or more identified features matches a feature that initiates execution of a rule further comprises: identifying, by one or more computer processors, a child node in the tree data structure; and determining, by one or more computer processors, if one or more features of the child node of the tree data structure match a feature that initiates execution of a rule, wherein features of the child node comprise at least one of: a type of the child node, a value of the child node, and an existence of the child node (Glass Figure 8 and Col 4 lines 25-33, a different filter could be applied to a child node of the tree.  The filter will also execute a set of rules depending on the filter criteria.  Glass Col 3 lines 33-64; filters apply across any arbitrary filter criteria.  A filter can be created in any type of tree node.  Tree nodes can contain attributes or properties and these could be used to filter the tree.  Glass Figure 8 shows filtering based on the value of the node).

As for Claim 7, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above, wherein identifying one or more features of the identified tree data structure comprises: identifying, by one or more computer processors, a path of a node in the tree data structure that matches a regular expression (Glass Col 3 lines 21-26, user search "ma*”; Glass Col 3 lines 44-50, any form of regular expression can be used to filter the tree; Glass Col 4 lines 57-65, when a filter is entered, the filter traverses through the nodes to find matches of the criteria)

Claims 8-10 and 12-14 contain limitations that are analogous to those of claims 1-3 and 5-7.  Therefore, claims 8-10 and 12-14 are rejected under the same grounds of rejection.

Claims 15-17, 19 and 20 contain limitations that are analogous to those of claims 1-3, 5 and 6.  Therefore, claims 15-17, 19 and 20 are rejected under the same grounds of rejection

As for Claim 21, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above further comprising: identifying, by one or more computer processors, a type of the data source of the file containing the tree data structure; and creating, by one or more computer processors, the user created rule utilizing two or more preset rules based at least in part on the type of the data source of the file containing the tree data structure, wherein the type corresponds to a data source device (Dieberger Paragraph 0065, these rules are represented in the rule table 226 (FIG. 2), step 1550, however, they may be determined dynamically, and they may be stored in another data format such as an array, or they may be otherwise computed. The 
	It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of the combination of Glass, Zheng, and Vronay with those of Dieberger in order to hides items that are not germane to the current visual needs of the user (Dieberger Paragraph 0066).

As for Claim 22, the combination of Glass, Zheng, Vronay and Dieberger further teaches the method of claim 1 as disclosed above, further comprising: in response to receiving the file containing the tree data structure, determining, by one or more processors, a location of the file containing the tree data structure; and selecting, by one or more processors, one or more rule sets based at least in part on the location of the file containing the tree data structure (Dieberger Paragraph 0065, these rules are represented in the rule table 226 (FIG. 2), step 1550, however, they may be determined dynamically, and they may be stored in another data format such as an array, or they may be otherwise computed. The result from the rule table, step 1555, determines whether or not to display the 
	It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of the combination of Glass, Zheng, and Vronay with those of Dieberger in order to hides items that are not germane to the current visual needs of the user (Dieberger Paragraph 0066).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/09/2021